Case 8:20-cv-02453-VMC-AAS Document 26 Filed 01/27/21 Page 1 of 9 PageID 103




              UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF FLORIDA
                    TAMPA DIVISION
  MIKE BRINKMAN,

   Plaintiff,

  v.                                    CASE NO: 8:20-cv-2453-T-33AAS

  EQUIFAX INFORMATION SERVICES LLC,
  and ACCOUNT RESOLUTION SERVICES, LLC,

   Defendants.
  _____________________________/

   PLAINTIFF’S ANSWERS TO THE COURT’S INTERROGATORIES

  1.  Are you alleging willful noncompliance with a requirement
  imposed by the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.
  (FCRA)?

  Plaintiff alleges that Equifax and Account Resolution Services’ conduct,
  action, and inaction were willful, rendering them liable for punitive damages
  in an amount to be determined by the Court pursuant to 15 USC § 1681n.

  2.   If you answered yes to number 1, itemize your actual damages
  sustained as a result of the alleged failure to comply, or indicate
  your election of statutory damages.

  Plaintiff is seeking statutory damages as provided by the FCRA. Plaintiff also
  is seeking actual damages for the economic harm caused by the inaccurate
  information provided by ARS and published by Equifax. Both Defendants
  were aware that Plaintiff was purchasing a home. Plaintiff disputed the
  inaccurate information on at least two occasions in February, 2020. ARS was
  aware that Plaintiff did not owe the debt as early as March 7, 2020 (if not
  before) yet continued to report the inaccurate collections account. Plaintiff
  closed on his home on April 1, 2020 with a much higher interest rate because
  of the Defendants’ reckless conduct. The refinancing cost of his mortgage will
  be in excess of $6,000. Plaintiff also seeks compensatory damages for mental
  anguish, stress, aggravation, embarrassment and other related impairments
  to the enjoyment of life. Plaintiff was desperate to resolve the errors and was
  forced to close on his home loan while the erroneous collections account was
  reporting. Plaintiff is seeking punitive damages in an amount to be
Case 8:20-cv-02453-VMC-AAS Document 26 Filed 01/27/21 Page 2 of 9 PageID 104




  determined by the Court pursuant to 15 U.S.C. § 1681n.Plaintiff seeks to
  recover costs, interest and attorney’s fees.

  3.    If you answered yes to number 1, and only if you are seeking
  to impose liability on a natural person for obtaining a consumer
  report under false pretenses or knowingly without a permissible
  purpose, itemize your actual damages sustained as a result of the
  alleged failure to comply, or indicate your election of statutory
  damages.

  N/A

  4.   If you answered yes to number 1, and only if you are a credit
  reporting agency seeking to impose liability on a person who
  obtained a consumer report under false pretenses or knowingly
  without a permissible purpose, itemize your sustained actual
  damages.

  N/A

     5. Are you alleging negligent noncompliance                        with     a
        requirement imposed by the FCRA?

  Yes, Plaintiff is alleging negligent noncompliance with a requirement imposed
  by the FCRA. The Defendants were negligent entitling the Plaintiff to recover
  actual damages under 15 U.S.C. § 1681o

     6. If you answered yes to number 5, itemize your actual
        damages sustained as a result of the alleged failure to comply.

  Defendants inexplicably failed to reasonably investigate Plaintiff’s disputes
  despite having all the necessary information. Plaintiff is seeking actual
  damages for the economic harm caused by the inaccurate information
  provided by ARS and published by Equifax. Both Defendants were aware that
  Plaintiff was purchasing a home. Plaintiff disputed the inaccurate information
  on at least two occasions in February, 2020. ARS was aware that Plaintiff did
  not owe the debt as early as March 7, 2020 (if not before) yet continued to
  report the inaccurate collections account. Plaintiff closed on his home on April
  1, 2020 with a much higher interest rate because of the Defendants’ reckless
  conduct. The refinancing cost of his mortgage will be in excess of $6,000.
  Plaintiff also seeks compensatory damages for mental anguish, stress,
  aggravation, embarrassment and other related impairments to the enjoyment
  of life. Plaintiff was desperate to resolve the errors and was forced to close on
Case 8:20-cv-02453-VMC-AAS Document 26 Filed 01/27/21 Page 3 of 9 PageID 105




  his home loan while the erroneous collections account was reporting. Plaintiff
  is entitled to recover costs and attorney’s fees from Defendants in an amount
  to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.

     7. Specify all attorney’s fees and costs incurred to date. With
        respect to attorney’s fees, provide the hourly rate(s) sought
        and the number of hours expended by each person who has
        billed time to this case.

  Lead Attorney, Octavio Gomez, is billing at the rate of $475/hr (10.4 hours in
  the case so far) with the assistance of Paralegal, Dara Gagliano, bills at the rate
  of $125/hr (8.2 hours in the case so far). Costs are currently $605.00

     8. State the date on which you discovered the alleged violation
        that forms the basis of this action.

  Plaintiff was searching for a new home and finally found his dream home. He
  placed an offer on the property and applied for his loan on or about February
  17, 2020. At that time, Plaintiff was informed his credit score had been
  reduced by 120 points because of an ARS collections account appearing in his
  Equifax. Plaintiff immediately began disputing with Defendants.

     9. State the date on which the alleged violation that forms the
        basis of this action occurred.

      Account Resolution Services, LLC, on November 21, 2018 received the
  account and began collection efforts. Shortly thereafter, ARS began reporting
  to the CRAs. Plaintiff disputed to Equifax the inaccurate account on or about
  Feb 17, 2020. Both Defendants failed to conduct a reasonable investigation
  as required by the FCRA. Defendants verified the account as accurate and
  continued reporting the account. Plaintiff disputed again on February 24,
  2020 and both Defendants failed to conduct a reasonable investigation.
  Plaintiff received dispute results indicating the Defendants had verified the
  inaccurate collections account as accurate. Since February 2020, Plaintiff
  repeatedly communicated with ARS and the original creditor (InPhynet
  Contracting) in attempts to cure this serious error. The inaccurate reporting
  continued until June/July 2020.

     10. Are you seeking or do you intend to seek class certification
         in this action? If so, briefly describe the putative class.

  Plaintiff does not wish nor plan to seek class certification.
Case 8:20-cv-02453-VMC-AAS Document 26 Filed 01/27/21 Page 4 of 9 PageID 106




     11. What section(s) of the FCRA are you alleging were violated by
         Defendant?

  Plaintiff is alleging violations of the FCRA, 15 U.S.C. § 1681. More specifically,
  Plaintiff is alleging Defendant, Equifax Information Services LLC, violated 15
  U.S.C. § 1681e(b) and 15 U.S.C. § 1681i. Defendant, Account Resolution
  Services, LLC, violated 15 U.S.C. § 1681s-2(b).

     12.       If you allege a violation of 15 U.S.C. § 1681(b):

     (a)    Were you a job applicant or a current employee of
            Defendant at the time Defendant took the alleged adverse
            employment action?

  Plaintiff was and is not employed by Defendant.

     (b)    Did you ever receive a disclosure from Defendant
            indicating that Defendant may procure, or cause to be
            procured, a consumer report? If so, when and by what
            means?

  Plaintiff did not receive and disclosures from Defendants indicating that
  Defendant may procure a consumer report as Plaintiff has with Defendants.

     (c)    Did you ever authorize, in writing, Defendant to procure,
            or cause to be procured, a consumer report?

  Plaintiff never gave permission to Defendant or anyone to procure a consumer
  report.

     (d)    If you were a job applicant for a position over which the
            Secretary of Transportation has the power to establish
            qualification and maximum hours of service pursuant to
            section 31502 of Title 49, or a position subject to safety
            regulation by a State transportation agency, was your only
            contact with the person who procured, or caused to be
            procured, the consumer report by mail, telephone,
            computer, or other similar means?

  N/A

     (e)    When was the alleged adverse employment action taken by
            Defendant?
Case 8:20-cv-02453-VMC-AAS Document 26 Filed 01/27/21 Page 5 of 9 PageID 107




  N/A

     (f)   What was the alleged adverse employment action?

  N/A

     (g)   When, if at all, did you receive a copy of the consumer
           report that Defendant relied on, in whole or in part, to take
           the alleged adverse employment action?
  N/A

     (h)   When, if at all, did you receive a description, in writing, of
           your rights under the FCRA, as prescribed by the Bureau of
           Consumer Financial Protection under § 1681g(c)(3)?

  N/A

     (i)   Does the consumer report that was used, in whole or in
           part, as the basis for the adverse employment action
           contain medical information, as defined in 15 U.S.C. §
           1681a(i)?

  N/A

     (j)   If you answered yes to 12(i), did you provide specific
           written consent for the furnishing of the consumer report
           that described in clear and conspicuous language the use
           for which the information will be furnished?

  N/A

     13.     If you allege a violation of 15 U.S.C. § 1681c, specifically
        identify the information you contend should not have been
        included within the consumer report.

  N/A

     14.     If you allege a violation of 15 U.S.C. § 1681i:

     (a)   What information in the consumer report do you contend
           is inaccurate, incomplete, or unverifiable?

  Plaintiff disputed the account with Account Resolution Services LLC,
Case 8:20-cv-02453-VMC-AAS Document 26 Filed 01/27/21 Page 6 of 9 PageID 108




  collecting for Iphynet Contracting Services, account number 86549439.

     (b)   Did you notify, directly or indirectly, the consumer
           reporting agency of your dispute? If so, when and by what
           means?

  When Plaintiff learned of the erroneous ARS account, Plaintiff called Tampa
  General Hospital and AdventHealth confirming all medical expenses have
  been paid (original creditors). He then contacted Account Resolution Services
  directly and explained that all bills have been paid and he should not have a
  balance of any sort. Plaintiff also disputed to Equifax using their online
  dispute site. Plaintiff spoke on several occasions to all Defendants and
  disputed the debt to Equifax on at least two occasions.

     (c)   Did you receive a notice from the Defendant consumer
           reporting agency that it had determined your dispute was
           frivolous or irrelevant? If so, when did you receive such
           notification and by what means?

  Equifax responded to Plaintiff’s dispute around February 19, 2020 updating
  and verifying the collections account to reflect an unpaid, high balance.
  Equifax responded again on February 26, 2020 verifying the inaccurate ARS
  collections account. ARS, inexplicably after having knowledge the Plaintiff did
  not owe any money, sent Plaintiff a letter indicating “ARS has verified this
  information with our client, and confirmed the outstanding balance of
  $2,811.58”. On June 2, 2020 ARS sent a letter to Plaintiff confirming a
  request to all three CRAs to delete the ARS collections account.

     (d)   If you received a notice that your dispute was determined
           to be frivolous or irrelevant, what information did the
           notification contain?

  Plaintiff never received a letter from Equifax indicating they were deleting the
  account. ARS sent a letter to Plaintiff confirming a request to all three CRAs
  to delete the ARS collections account. Plaintiff never owed the amount that
  ARS was attempting to collect.

     (e)   Was information that was deleted from a consumer report
           after a reinvestigation prompted by your dispute
           reinserted into the consumer report?

  Plaintiff is not aware of any deleted accounts that have been added back to his
  credit report.
Case 8:20-cv-02453-VMC-AAS Document 26 Filed 01/27/21 Page 7 of 9 PageID 109




     (f)   If you answered yes to 14(e), when did you receive notice of
           the reinsertion and by what means?

  N/A

     (g)   If you received a notice of reinsertion referenced in 14(e),
           what information did the notification contain?

  N/A

     (h)   When, if at all, did you receive notice of the consumer
           reporting agency’s completion of its reinvestigation
           prompted by your dispute?

  Equifax mailed dispute results within 48 to 72 hours after Plaintiff made the
  disputes online.

     (i)   If you received a notice described in 14(h), what
           information did the notification contain and by what
           means were you notified?

  Plaintiff would receive a letter in the mail stating “Dispute Results” which
  concluded their investigation. Equifax on both occasions responded by
  updating and verifying the collections account to reflect an unpaid, high
  balance. The ARS collections account continue to report on Plaintiff’s Equifax
  report for several months after his disputes.

     (j)   Did you request from the consumer reporting agency a
           description of its procedure to determine the accuracy and
           completeness of the information disputed by you?

  Plaintiff provided all the necessary information for Defendants to complete a
  reasonable investigation and determine the account to be erroneous. Plaintiff
  has not specifically requested a description of its procedures.

     (k)   If you answered yes to 14(j), when, if at all, did you receive
           the description referenced in 14(j)?

  N/A

     (l)   If you filed a statement of dispute with the consumer
           reporting agency:
Case 8:20-cv-02453-VMC-AAS Document 26 Filed 01/27/21 Page 8 of 9 PageID 110




             (I)      When did you file your statement of dispute
                      with the consumer reporting agency; and
  N/A

             (II)     What consumer reports issued subsequent to
                      the filing of your statement of dispute
                      referenced in 14(l)(I) do not contain your
                      statement or an accurate summary thereof?
  N/A

     (m) Did you request and designate any person to receive notice
         that an item on your consumer report has been deleted or
         to receive your statement of dispute or summary thereof?
         If so, when?

  Plaintiff received all correspondence himself and shared such with his
  Counsel.

     (n)   If you answered yes to 14(m), list any such person and the
           date on which said person received a consumer report
           containing the deleted information.

  N/A

     (o)   If you are suing a reseller, as defined by 15 U.S.C. § 1681a(u):
               (I)     When did you notify the reseller of your
                       dispute;
  N/A
             (II)     What information did you dispute;
  N/A
             (III)    If you allege the reseller referred the dispute to
                      a      consumer        reporting      agency    for
                      reinvestigation, correction, or removal, when,
                      if at all, did you receive notice of the completion
                      of the reinvestigation, by what means, and what
                      information did the notification contain?

  N/A
Case 8:20-cv-02453-VMC-AAS Document 26 Filed 01/27/21 Page 9 of 9 PageID 111
Case 8:20-cv-02453-VMC-AAS Document 8 Filed 10/29/20 Page 13 of 18 PagelD 49




                       the reinvestigation, by what means, and what
                       information did the notification contain?



                                                             (Plaintiff's Signature)

    STATE OF FLTDA
    COUNTY OF  g*
                ,-1

         BEFORE ME, the undersigned authority, on this day,
    personally appeared /4'),?y,e_P                     , who
    being first duly sworn, and      who is personally known  to
    me or 1/who produced etheeeto.e, as identification,
    deposes and says that he/she has read the foregoing Answers
    to Interrogatories, knows the contents of same, and to the
    best of his/her knowledge and belief, the same are true and
    correct.

            SWORN TO AND SUBSCRIBED before me on this                                  // 46   day
                , 200
                    :2/

                                                                              NOTARY PUBLIC


                                   Signature of Person Taking Acknowledgment

    Notary Stamp                                                  Print Name: 5)N4V-6094-.). /47rile
                                                                  Title: Notary Public
       94,0ord.tommilairiammirftAsumbramiftAll
                                                        me        Serial No. (if any): Ga. /U- 337
                          SHARLA N HORNE
                    Notary Public - State of Florida
                                                                  Commission Expires: 7/0131..zo.t./
                 •    Commission # GG 118337
                 , My Comm. Expires Sep 23,2021
                   Bonded through National Notary Assn.
       dooraswerrowfurvisegomewmplepowm




                                                                 13
